Citation Nr: 0604661	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-19 498	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The RO denied the veteran's 
petition to reopen his previously denied claim for service 
connection for PTSD.

As will be explained below, the Board finds that new and 
material evidence has been submitted to reopen the claim.  
Unfortunately, upon reopening, further development is needed 
before rendering a decision on the merits.  So the claim is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his petition to reopen, apprised of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of his appeal has been obtained.

2.  In a July 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD; the veteran filed a timely notice of disagreement (NOD) 
in response and the RO sent him a statement of the case 
(SOC), but he did not then perfect his appeal to the Board by 
filing a timely substantive appeal (VA Form 9 or equivalent 
statement).

3.  Some of the additional evidence submitted since that July 
1998 rating decision, however, is not cumulative of evidence 
already of record and provides some of the facts necessary to 
substantiate this claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.



In this case at hand, the veteran was sent a VCAA letter in 
May 2003.  The letter correctly explained the type of 
evidence required to substantiate his petition to reopen his 
previously denied claim of entitlement to service connection 
for PTSD.  The letter also indicated what evidence he was 
responsible for obtaining and what VA had done in helping him 
obtain supporting evidence.  The Board realizes that the 
letter did not indicate what VA's responsibilities were in 
helping him obtain evidence in support of his petition to 
reopen, but since the Board is reopening his claim and 
remanding it for additional development - before deciding 
the merits, there is no resulting prejudice for this 
shortcoming.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

There also was no specific mention, per se, in the letter of 
the "fourth element" discussed in Pelegrini II, but the 
letter nonetheless explained that the veteran should identify 
and/or submit any supporting evidence.  And in Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), the Court held that 
requesting additional evidence supportive of the claim rather 
than evidence that pertains to the claim does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists.  Furthermore, as also held in Mayfield, an error, 
whether procedural or substantive, is only prejudicial "when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  

The content of the May 2003 VCAA notice therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).



Note also that the veteran was initially provided VCAA notice 
in May 2003 - prior to the RO's initial adjudication of his 
petition to reopen his previously denied claim for service 
connection of PTSD in August 2003.  So this complied with the 
Pelegrini II requirement that VCAA notice, to the extent 
possible, precede the RO's initial adjudication of the claim.  
The May 2003 VCAA notice also provided the veteran with ample 
opportunity to respond before his appeal was certified to 
the Board.  In addition, he was provided a hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.  And 
during the hearing, the veteran indicated that he would 
attempt to obtain and submit additional medical evidence, 
which he did.  He has not otherwise indicated he has any 
additional relevant evidence to submit or that needs to be 
obtained.  So under these circumstances, the Board finds that 
he was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice [even if] provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini, 18 Vet. App. at 122-24).  

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The veteran's claim for service connection for PTSD was first 
considered and denied by the RO in a July 1998 rating 
decision.  The claim originally was denied because there was 
no evidence suggesting the veteran had received a 
combat citation, was exposed to a stressful experience during 
his military service, or had received a diagnosis of PTSD in 
accordance with the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).  In making these 
determinations, the RO considered the veteran's service 
medical records (SMRs), his service personnel records (DA 
Form 20), several lay statements, and VA treatment records 
dated from January to April 1998.

This evidence is summarized below.

The veteran's October 1968 Report of Medical History for 
purposes of separation from the military indicates he denied 
experiencing nightmares, depression or excessive worry, or 
nervousness.  The contemporaneous Report of Medical 
Examination shows that a clinical psychiatric evaluation was 
normal.

The veteran's DA Form 20 indicates his military occupational 
specialty (MOS) was a general vehicle repairman, and that he 
had service in Vietnam from December 1967 to October 1968.  
Awards and decorations included the Vietnam Service Medal, 
the Vietnam Campaign Medal, and the National Defense Service 
Medal.

The veteran's VA treatment notes indicate he reported 
exposure to enemy fire, mortar shellings, and seeing dead 
bodies during his service in Vietnam, with resulting 
complaints of intrusive thoughts, nightmares, alcohol, 
depression, chronic anxiety, and poor sleep.  The assessments 
included chronic PTSD with anxiety and rule out PTSD.

A written statement from the veteran's son asserts that the 
veteran was nervous and short-tempered, disliked crowds, and 
had nightmares.  The veteran's daughter asserted that the 
veteran's Vietnam experiences had an impact on his life, 
causing him to drink too much, but that he recently had 
sought treatment at a PTSD clinic to work out his problems 
with a professional.

In a May 1998 statement, the veteran said he was exposed to a 
mortar attack during his service in Vietnam, when he was a 
member of the 3rd Battalion, 1st Infantry, 11th Brigade, 
Headquarters Division.  He complained of nightmares, a short 
temper, sleep impairment, and needing medication to be calm.

The veteran filed a notice of disagreement (NOD) in response 
to the RO's July 1998 rating decision denying his claim for 
service connection for PTSD - to initiate an appeal.  But 
after receiving a statement of the case (SOC) in October 
1998, he failed to perfect his appeal to the Board by 
submitting a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  

The veteran filed his current petition to reopen this 
previously denied claim in April 2003.  The RO approached his 
claim properly, as an issue of whether new and material 
evidence had been received to reopen this previously denied 
claim.  And in the August 2003 decision being appealed, the 
RO found that the evidence received since the prior denial 
was new, but still not material, as the VA medical records 
submitted in support of the claim did not show the veteran's 
PTSD was incurred or aggravated during service.

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim to adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  See, too, Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  If the Board finds that no such 
evidence has been submitted, then the analysis must end, and 
the RO's determination in this regard becomes irrelevant, as 
further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is 
new and material, is neither required nor permitted.  See 
Barnett at 1383-1384.

Since the Board may find no new and material evidence even 
where the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen the claim and adjudicate it on the full merits.



As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If an NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final and 
binding on the veteran based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c).

In addition, where the veteran files an NOD, but fails to 
perfect his appeal within 60 days of the date on which the 
statement of the case (SOC) was mailed or within one year 
from the date of mailing the notice of the decision (by 
filing a VA Form 9 or equivalent statement), the RO's 
determination becomes final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. §§ 20.204(b), 20.302(b), 20.1103.  Once an 
RO's decision becomes final, absent submission of new and 
material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.

In this particular case, as previously mentioned, the veteran 
did not file a substantive appeal (VA Form 9 or equivalent 
statement) in response the RO's October 1998 SOC.  So the 
RO's July 1998 rating decision is final and binding on him 
based on the evidence then of record and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103.  But if there 
is new and material evidence since that decision, the claim 
must be reopened and the former disposition reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  That is to say, if 
the evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).



The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2005).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. at 45,620.  As the current 
claim was filed after this date, the new version of the 
regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2005).  If all of these tests are 
satisfied, the claim must be reopened.

The additional evidence that has been submitted or otherwise 
obtained since the RO's July 1998 rating decision consists of 
VA medical records, several lay statements by the veteran, a 
partial copy of records obtained from the Social Security 
Administration (SSA), and a transcript of the veteran's 
testimony at his video-conference hearing before the 
undersigned VLJ.

The VA medical records are dated from January 2002 through 
June 2003 and show the veteran had been assessed with chronic 
PTSD, with complaints of irritability, poor sleep, 
nightmares, flashbacks, auditory hallucinations, and sadness.  

The veteran submitted answers to a PTSD questionnaire in June 
2003, wherein he reported that his stressful events consisted 
of exposure to mortar attacks, seeing dead people along 
roads, and constant fighting while he served in the Duc Pho 
area.

October 2003 to January 2004 VA treatment notes also show an 
assessment of chronic PTSD.  The veteran related that he had 
flashbacks of a rocket attack on his unit, and that he was 
not hurt, but that a friend was killed.  He also related that 
he lost several friends from his unit to sniper fire.

In his November 2003 NOD, the veteran asserted that SP-5 [redacted] 
[redacted] of the 174th Assault Helicopter Company was killed.

In written statements dated in February and March 2004, the 
veteran related that SP-5 [redacted] was killed in an attack on 
the 164th Assault Helicopter Company.

VA treatment notes dated from April 2004 to April 2005 show 
the veteran continued to be assessed as having chronic PTSD, 
as well a major depressive disorder.

In January 2006, the veteran testified before the undersigned 
VLJ.  According to the transcript, the veteran testified 
that, in addition to serving as a mechanic, he also fought 
while in Vietnam.  He also testified that he received a 
concussion in a mortar blast at Duc Pho, an incident in which 
a friend was killed and other people were injured.  The 
veteran acknowledged he did not receive treatment for his 
concussion, as there were too many others injured in the 
attack.  He also said one of his duties was to go out in the 
field and retrieve and repair vehicles that broke down or 
were "shot up."  He further testified that he received SSA 
benefits due to his PTSD and that he received treatment at 
least every 3 months for this condition at the local VA 
Medical Center (VAMC).

Partial copies of records subsequently obtained concerning an 
SSA Disability Determination and Transmittal indicate the 
veteran was disabled due to borderline intellectual function 
and delayed onset PTSD since July 1998.



Some of the above evidence is new and material and, 
therefore, sufficient to reopen the veteran's claim for 
service connection for PTSD.  The veteran's VA medical 
records and lay statements, in combination, tend to 
substantiate his claim because they suggest a possible causal 
relationship between his service in the military 
and, in particular, a stressor that may be objectively 
verifiable, and his current symptomatology or diagnoses 
related to PTSD.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  Therefore, these 
records are neither cumulative nor redundant, as they serve 
to address what was missing at the time of the July 1998 
rating decision at issue and, as such, they are so 
significant they must be considered in order to fairly decide 
the merits of the veteran's claim.  See 38 C.F.R. § 3.156(a).  
See also, e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998) (wherein the Federal Circuit Court noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.)  So the claim is reopened.

The Board must now consider the veteran's reopened claim on 
the merits.  But it would be premature to address the merits 
of his claim, just yet, because additional development is 
required - which will be discussed below.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for PTSD; and to 
this extent, and this extent only, the appeal is granted 
subject to the further development directed below.




REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.130.  See also Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, the veteran's lay statements alone 
may establish the occurrence of the claimed in-service 
stressor, in the absence of clear and convincing evidence to 
the contrary, provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f) (2005).  See also Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but his 
alleged stressor is not combat related, his lay testimony, by 
itself, is insufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other probative evidence supporting his 
allegations.  See Zarycki at 98.



A review of the official military documentation contained in 
the veteran's claims file is unremarkable for evidence that 
he engaged in combat with the enemy during his service, as 
contemplated by VA regulations.  Service personnel records 
show that he served as a general vehicle repairman in the 3rd 
Battalion, 1st Infantry Division, 11th Infantry Brigade and 
was in Vietnam from approximately December 1967 to October 
1968.  His service records do not show that he was awarded 
any medals or commendations denoting combat.  See VAOPGCPREC 
12-99 (Oct. 18, 1999).  Thus, as there is no evidence of 
combat status, official service records or other credible 
supporting evidence must objectively verify his stressors.  
See Cohen at 142.  See also Doran v. Brown, 6 Vet. App. 283, 
288-291 (1994); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

That said, the veteran has claimed in various statements and 
in a response to a VA questionnaire, as well as during his 
January 2006 hearing, that the stressful events during his 
service included a mortar attack in May 1968, wherein a 
friend, SP-5 [redacted], of the 164th or 174th Assault 
Helicopter Company was killed.  According to the veteran, the 
attack occurred while the veteran was stationed at Duc Pho.  
The veteran also discussed being exposed to dead bodies, 
multiple mortar attacks, and constant fighting, during which 
he would have to retrieve and/or repair vehicles.  However, 
the RO has not yet made a request for information regarding 
his assignments from the National Personal Records Center 
(NPRC) or the United States Army and Joint Services Records 
Research Center (JSRRC) to independently verify his purported 
stressors.

The Board also notes that the veteran testified at his 
January 2006 BVA hearing that he received treatment for his 
PTSD at least every 90 days at the Clarksburg VAMC.  As VA 
has a duty to request all available and relevant records from 
Federal agencies, a search must be made for any additional 
records at this facility.  See 38 C.F.R. § 3.159(c)(2), 
(c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(because VA is deemed to have constructive knowledge of all 
VA records and such records are considered evidence of record 
at the time a decision is made); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error....").

Likewise, the Board observes that the veteran reported that 
he was awarded SSA disability benefits about 10 years 
earlier.  According to the documents associated with his 
claims file, he was found to have osteoarthritis of the left 
knee, chronic low back pain, borderline intellectual 
function, and PTSD.  Copies of two Disability Determination 
and Transmittals were submitted by the veteran following his 
hearing.  But his underlying application, medical records 
considered, and notice granting or denying entitlement to 
disability benefits are not on file.  These records are 
relevant to his current claim with VA and, therefore, must be 
obtained and associated with the other evidence in his claims 
file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Further, the Board observes that the veteran also was not 
afforded a VA examination in connection with his claim for 
service connection for PTSD.  So a causal link has not yet 
been established between his current symptoms and a claimed 
stressor; indeed, the medical evidence currently of record is 
conflicting as to whether he even has PTSD.  See 38 C.F.R. 
§ 3.304(f).  VA medical records show diagnoses of PTSD, as 
does an SSA Disability Determination and Transmittal.  
Nonetheless, his treating mental health care providers did 
not indicate what evidence of record supported this 
diagnosis, including how the DSM-IV criteria and symptoms 
were met.  Similarly, his medical records also indicate he 
has been diagnosed with anxiety, major depressive disorder, 
and borderline intellectual function.  So it is presently 
unclear exactly what psychiatric disorders he has.  
Accordingly, he should be provided a VA psychiatric 
examination to obtain a medical opinion indicating whether he 
has PTSD that is causally or etiologically related to his 
service.   See 38 U.S.C.A. § 5103A(d)(1) and 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).



Lastly, although the RO provided the veteran with a VCAA 
notice in May 2003, as previously noted, the RO failed to 
provide the veteran with an adequate explanation of the 
provisions of the VCAA.  In particular, the RO failed to 
provide him with notice of his rights and responsibilities 
under this law and whose ultimate responsibility - his or 
VA's, it is in obtaining the supporting evidence.  Mere 
notification of the provisions of the VCAA, without a 
discussion of his rights and responsibilities and VA's 
responsibilities is insufficient for purposes of compliance 
with the VCAA..  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  Thus, a 
VCAA letter must be issued to correct this procedural due 
process problem before the Board can decide the case.  And 
the Board, itself, cannot correct this procedural due process 
deficiency; rather, the RO must.  See Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran another VCAA letter.  
The letter must:  (a) inform him about 
the information and evidence not of 
record that is necessary to substantiate 
his claim of entitlement to service 
connection for PTSD; (b) inform him about 
the information and evidence that VA will 
seek to provide; (c) inform him about the 
information and evidence he is expected 
to provide; and (d) request or tell him 
to provide any evidence in his possession 
pertaining to this claim.  

Note:  the prior VCAA letter sent in May 
2003 did not address VA's 
responsibilities regarding his claim.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).

2.  Also request from the veteran a 
comprehensive statement containing as 
much detail and information as possible 
regarding his alleged stressors in 
service.  Ask that he provide the 
specifics of his claimed stressful events 
during service, such as the dates, 
locations, detailed descriptions of the 
incidents, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying details.  He is advised this 
information is not an impossible or 
onerous burden, but rather, is vitally 
necessary to obtain supportive evidence 
of the stressful events he claims 
occurred in service.  So it is absolutely 
imperative that he is specific as 
possible because, without such details, 
an adequate search for verifying 
information cannot be conducted.

3.  With this information, review the 
file and prepare a summary of all the 
claimed stressors.  This summary must be 
prepared regardless of whether the 
veteran provides an additional statement, 
as requested above.  Send this summary 
and a copy of his DD Form 214 and all 
associated service documents to the JSRRC 
at 7798 Cissna Road, Springfield, 
Virginia 22150.  The JSRRC should be 
requested to provide any additional 
information that might corroborate his 
alleged stressors.  The JSRRC also should 
be requested to furnish the unit history 
for the unit the veteran was assigned to 
while in Vietnam.

4.  Following the receipt of a response 
from the JSRRC, the RO should prepare a 
report detailing the nature of any 
stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims file (c-
file).

5.  Obtain the complete records of the 
veteran's treatment at the Clarksburg 
VAMC.

6.  Obtain the veteran's complete SSA 
records and associate this additional 
evidence with his claims file.  The SSA 
records should include, but are not 
limited to, all clinical records and 
examination reports, as well as a copy of 
the notice to the veteran of that 
agency's determination of entitlement to 
such benefits, any hearing transcripts, 
etc.

7.  Upon completion of the above 
development, schedule the veteran for a 
VA psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not he has PTSD 
related to a confirmed stressor 
coincident with his military service.  To 
facilitate making this determination, the 
RO must provide the VA examiner the 
summary of the stressors that have been 
objectively established by the record, 
if any, and the examiner must be 
instructed that only these events may be 
considered in determining whether 
exposure to an in-service stressor has 
resulted in the current PTSD.  

If a PTSD diagnosis is deemed 
appropriate, the examiner should note the 
diagnostic criteria utilized to support 
the diagnosis under DSM-IV and should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record.

The veteran's claims files must be 
available to the examiner for review in 
connection with the examination.  The 
examiner should be provided a full copy 
of this remand, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.

8.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of him 
until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


